


Exhibit 10.41


AGREEMENT FOR CONSULTING SERVICES




THIS AGREEMENT is made the 10th day of November, 2012 by and between AFFINITY
GAMING, LLC (“AFFINITY”), a Nevada limited liability company with offices
located at 3755 Breakthrough Way, Suite 300, Las Vegas, Nevada 89135, and Ferenc
B. Szony (“CONSULTANT”), a citizen of the State of Nevada whose street and
mailing address is 50 N. Sierra St., #505, Reno, Nevada 89501.


WHEREAS:


AFFINITY entered into a Consulting Agreement with Hotspur Casinos Nevada, Inc.
(“Hotspur”) dated as of May 1, 2011 (the “Hotspur Agreement”) pursuant to which
AFFINITY advises and consults with and makes recommendations to Hotspur with
respect to Hotspur's management and operation of the casino in the JW Marriot
Resort in Las Vegas, Nevada (the “JW Marriott Las Vegas”); and


Among other provisions, the Hotspur Agreement requires AFFINITY to provide
services to Hotspur utilizing a senior management team that includes at least
one member with experience in full service luxury hotel operations with a
national or international brand; and


Until the Effective Date (as defined below) CONSULTANT served as AFFINITY'S
Chief Operating Officer, is familiar with the Hotspur Agreement and AFFINITY'S
obligations thereunder, and in the course and scope of his employment with
AFFINITY provided the experience and expertise required to assist AFFINITY in
fulfilling its contractual obligations to Hotspur; and


AFFINITY desires to contract for CONSULTANT to, from the Effective Date and
through the remaining term of the Hotspur Agreement, provide the experience and
expertise required to assist AFFINITY in fulfilling its contractual obligations
to Hotspur (the “Services”), and CONSULTANT desires to be so contracted.


NOW THEREFORE, in consideration of the promises and the mutual covenants and
obligations herein contained, the parties agree as follows:


1.    PROVISION OF SERVICES BY CONSULTANT.


CONSULTANT shall provide the Services and make himself available to AFFINITY as
AFFINITY may require during the Term (as defined below) and in accordance with
the provisions of this Agreement. CONSULTANT shall perform the Services
faithfully and to the best of CONSULTANT'S ability to do so. The time, place,
completion date, and minimum and maximum hours of work, if applicable, shall be
determined by the parties in good faith, but at a minimum shall be consistent
with the parties' practice occurring between the commencement of the Hotspur
Agreement and the Effective Date of this Agreement.


2.    DURATION OF AGREEMENT.


Commencing upon the termination of CONSULTANT's employment with AFFINITY (the
“Effective Date”) and continuing until expiration of the Hotspur Agreement,
unless sooner terminated as provided herein (the “Term”), CONSULTANT agrees to
perform the Services as may be required




--------------------------------------------------------------------------------




by AFFINITY. Either party may, upon giving thirty (30) days' prior written
notice identifying specifically the basis for such notice, terminate this
Agreement for breach of a material term or condition of this Agreement, provided
the breaching party shall not have cured such breach within such thirty (30) day
period; and provided further, however, that no advance notice shall be required
for a persistent failure of Consultant to fulfill its obligations hereunder or
in the event Consultant is unavailable for any reason to devote the time
required to provide the Services. In the event of such termination, the Company
shall pay the Consultant for all Services rendered and expenses incurred by
Consultant up to and including the date of termination.


3.    OTHER SERVICES DURING TERM.


During the Term, CONSULTANT shall not perform the Services for any other
hotel/casino company identified in Subsection 3.3.1 of the Hotspur Agreement
without first obtaining the written approval of AFFINITY, which approval may be
withheld in AFFINITY'S sole and absolute discretion.


4.    COMPENSATION.


A.    CONSULTANT shall be paid a fee for the Services at the rate of One Hundred
Fifty Thousand Dollars ($150,000.00) per year payable in equal monthly
installments.


B.    CONSULTANT may submit for reimbursement of actual and necessary expenses,
which shall be invoiced separately within thirty (30) days after incurrence,
with attached receipts or other documents substantiating expenditures. Necessary
expenses shall include transportation to and from the JW Marriott Las Vegas in
accordance with AFFINITY'S travel policy. All meals and hotel stays in the Las
Vegas area to be taken by CONSULTANT in connection with this Agreement shall be
at the JW Marriott Las Vegas on terms reasonably agreed upon by AFFINITY,
CONSULTANT and Hotspur. Any additional expenses must be approved in writing in
advance by the Chief Executive Officer of AFFINITY. Payment of approved or
agreed upon and properly invoiced and documented expenses shall be made by
AFFINITY within thirty (30) days after receipt of invoice.


5.    CONFIDENTIAL INFORMATION.


A.    CONSULTANT agrees that all information, including but not limited to
writings, drawings, models or oral disclosures, plans and specifications, not in
the public domain, and acquired by or developed by CONSULTANT in connection with
or in performance of his work under this Agreement is or shall become the sole
property of AFFINITY and shall be held by CONSULTANT in strict confidence at all
times and may not be published or used by CONSULTANT or disclosed by CONSULTANT
to any person, firm or corporation without first obtaining the prior written
consent of AFFINITY, which consent AFFINITY may withhold in its sole discretion.


B.    CONSULTANT may not disclose the particular terms of this Agreement to any
third party, except as necessary as part of CONSULTANT'S role in fulfilling the
obligations of this Agreement or as reasonably required by CONSULTANT'S legal
and tax advisors.


C.    In the event of a breach or threatened breach by CONSULTANT of the
provisions of this Paragraph 5, AFFINITY shall be entitled to an injunction
restraining CONSULTANT from disclosing, in whole or in part, the confidential
information. Nothing herein shall be construed as prohibiting AFFINITY from
pursuing any other remedies available to AFFINITY for such breach or threatened
breach, including the recovery of damages from CONSULTANT.






--------------------------------------------------------------------------------




D.    The provisions of this Paragraph 5 shall survive the expiration or sooner
termination of this Agreement.


6.    WORK FOR HIRE.


CONSULTANT and AFFINITY intend this to be a contract for services and each
considers the products and results of the services to be rendered by CONSULTANT
(the “Deliverables”) hereunder to be a work made for hire. CONSULTANT
acknowledges and agrees that the Deliverables (and all rights therein,
including, without limitation, copyright) belong to and shall be the sole and
exclusive property of AFFINITY. CONSULTANT shall assign to AFFINITY all
copyrights or compilation copyrights in the content of a Deliverable. If for any
reason a Deliverable is not considered a work made for hire under applicable
law, CONSULTANT does hereby sell, assign, and transfer to AFFINITY, its
successors and assigns, the entire right, title and interest in (including the
copyright) the Deliverable and any registrations and applications relating
thereto and any renewals and extensions thereof, and in and to all works based
upon, derived from, or incorporating the Deliverable, and in an to all income,
royalties, damages, claims and payments now or hereafter due or payable with
respect thereto, and in and to all causes of action, either in law or in equity
for past, present, or future infringement based on the copyrights, and in and to
all rights corresponding to the foregoing throughout the world. Prior to the
date hereof, CONSULTANT may have provided certain Deliverables to AFFINITY or
its affiliates. As partial consideration for this Agreement, CONSULTANT agrees
and acknowledges that any such Deliverable delivered prior to the effective date
of this Agreement shall be considered a work made for hire and shall be the sole
and exclusive property of AFFINITY or its affiliate, as determined by AFFINITY
in is sole discretion. If for any reason such Deliverable is not considered a
work made for hire under applicable law, CONSULTANT does hereby sell, assign,
and transfer to AFFINITY, its successors and assigns, the entire right, title
and interest in (including the copyright) such Deliverable and any registrations
and applications relating thereto and any renewals and extensions thereof, and
in and to all works based upon, derived from, or incorporating such Deliverable,
and in an to all income, royalties, damages, claims and payments now or
hereafter due or payable with respect thereto, and in and to all causes of
action, either in law or in equity for past, present, or future infringement
based on the copyrights, and in and to all rights corresponding to the foregoing
throughout the world. The provisions of this Paragraph 6 shall survive the
expiration or sooner termination of this Agreement. Notwithstanding anything to
the contrary contained in this Paragraph 6, CONSULTANT shall not be required to
transfer to AFFINITY any work product in which the rights are held by an
unaffiliated third party.


7.    WARRANTY.


CONSULTANT hereby represents and warrants to AFFINITY that CONSULTANT (a) has
the experience and skill to perform the services required to be performed by
CONSULTANT hereunder, (b) shall comply with all applicable federal, state, and
local laws, including, but not limited to, all professional registration (both
corporate and individual) as applicable for all required basic disciplines,
workers compensation requirements, building codes, and gaming laws and
regulations, (c) shall perform services in accordance with generally accepted
professional standards and in the most expeditious and economical manner
consistent with the best interest of AFFINITY, and (d) is adequately financed to
meet any financial obligations CONSULTANT may be required to incur hereunder.






--------------------------------------------------------------------------------




8.    ASSIGNMENT.


This Agreement is for the personal services of CONSULTANT and may not be
assigned by CONSULTANT, nor shall it be assignable by operation of law. AFFINITY
may assign this agreement to any of its affiliates or successors.


9.    NOTICE.


Any notice required or permitted to be given pursuant hereto shall be in writing
and be deemed given when delivered personally or three (3) business days after
being deposited in a sealed envelope in the United States mail postage prepaid,
addressed to the party's mailing address listed below or to such address as
either party may direct by notice given to the other as provided by this
sentence.


To AFFINITY:            AFFINITY GAMING, LLC
3755 Breakthrough Way, Suite 300
Las Vegas, NV 89135
Attention: CEO


With a copy that
shall not constitute
Notice to:                 AFFINITY GAMING, LLC
                3755 Breakthrough Way, Suite 300
                Las Vegas, NV 89135
                Attention: General Counsel


To CONSULTANT:            FERENC B. SZONY
50 N. Sierra St., #505
Reno, Nevada 89501    
                    
10.    PROMOTION.


CONSULTANT shall not acquire any right under this Agreement to use and shall not
use, the name “Affinity Gaming,” “A-Play” or any other trademark of AFFINITY or
any of its affiliates, in any advertising, publicity, or promotion; nor shall
CONSULTANT express or imply any endorsement by AFFINITY of CONSULTANT'S services
or in any other manner whatsoever (whether or not similar to the uses herein
above specifically prohibited).


11.    NO AGENCY OR EMPLOYMENT.


A.    CONSULTANT is and shall be at all times in the performance of its services
hereunder an independent contractor.


B.    Neither CONSULTANT nor AFFINITY shall solicit the other's employees with
offers of employment during the Term of this Agreement. CONSULTANT shall be
solely responsible for, and agrees to comply with all applicable laws regarding
payment and withholding of state, local and federal taxes.


C.    CONSULTANT will determine the method, details and means of providing and
performing services under this Agreement.
    




--------------------------------------------------------------------------------




D.    CONSULTANT shall refrain from any activities that might be detrimental to
the best interests of AFFINITY


12.    INDEMNIFICATION/RELEASE.


A.    CONSULTANT shall release and hold AFFINITY, all affiliates of AFFINITY,
and the officers, directors, agents, employees and assigns of each, harmless
from and against any and all claims, demands, suits, judgments, losses or
expenses of any nature whatsoever (including reasonable attorney's fees and
costs) arising (a) from or out of any negligent or intentional act or omission
of CONSULTANT or his agents or employees, or (b) from or out of any failure of
CONSULTANT to perform his services hereunder in accordance with generally
accepted professional standards, or (c) by reason of CONSULTANT'S breach of this
Agreement, or (d) from any labor claim in which AFFINITY may be involved arising
from the CONSULTANT'S employment relationships. The provisions of this Paragraph
12 shall survive the expiration or sooner termination of this Agreement.


13.    GOVERNING LAW DISPUTE RESOLUTION.


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Nevada, without regard to conflict of laws principles.
Jurisdiction and venue over the parties in any action arising out of or in any
way connected with this Agreement is properly in any court of competent
jurisdiction in Las Vegas, Clark County, Nevada. If either party employs
attorneys to prosecute or defend any such action, the prevailing party shall be
entitled to recover reasonable attorney's fees.


14.    PRIVILEGED LICENSE.


CONSULTANT acknowledges that AFFINITY and its affiliates are businesses that are
subject to and exist because of privileged licenses issued by governmental
authorities. If requested to do so by AFFINITY, CONSULTANT shall obtain any
license, qualification, clearance or the like which shall be requested or
required of CONSULTANT by any regulatory authority having jurisdiction over any
parent, subsidiary or affiliate of AFFINITY. If CONSULTANT fails to satisfy such
requirements or if AFFINITY or any parent, subsidiary or other affiliate of
AFFINITY is directed to cease business with CONSULTANT by any such authority, or
if AFFINITY shall in good faith determine, in AFFINITY'S sole and exclusive
judgment, that CONSULTANT or any of its officers, directors, employees, agents,
designees or representatives (a) is or might be engaged in, or about to be
engaged in, any activity or activities, or (b) was in or is involved in any
relationship which could or does jeopardize, AFFINITY'S business or such
licenses, or those of its parent, subsidiaries or affiliates, or if any such
license is threatened to be, or is, denied, curtailed, suspended or revoked,
then AFFINITY shall have the right under this paragraph to terminate this
Agreement by written notice to CONSULTANT without any further liability to
AFFINITY.


15.    ENTIRE AGREEMENT.


This Agreement represents the entire agreement between AFFINITY and the
CONSULTANT and supersedes all prior negotiations, representations or agreements
either written or oral, with respect to its subject matter. This Agreement may
be amended or its provisions waived only by written instrument signed by both
AFFINITY and CONSULTANT.




[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


AFFINITY GAMING, LLC
 
CONSULTANT
 
 
 
 
 
 
 
 
By:
/s/ David D. Ross
 
/s/ Ferenc B. Szony
 
 
 
Ferenc B. Szony
 
 
 
 
Its:
CEO
 
 
 
 
 
 





